De Witt, J.
It is our opinion that the district court erred in granting the motion in arrest of judgment. The same point is here presented as was decided in State v. Evans, ante, page 239, and Electric Light Co. v. Morgan, ante, page 394.
Respondent here was appellant in the district court. He appealed from the justice’s court to the district court. On such appeal the trial in the district court is de novo, whether the case is civil (cases supra) or criminal. (Crim. Pr. Act, § 516.) It may be said in this case as in Electric Light Co. v. Morgan. “ There is no provision for the district court, upon such an appeal, to review certain rulings or actions of the justice of the peace in the course of his adjudication and decision of the case, aud on the correctness or incorrectness thereof determine the case in the district court.”
The judgment of the district court is reversed, and the case remanded, with directions to the district court to enter a judgment on the verdict in the district court for costs against the complaining witness.

Reversed.

Harwood, J., concurs.
Pemberton, C. J., did not participate in the hearing or determination of this case.